Case 1:18-cv-11955-NLH-JS Document 28 Filed 07/02/20 Page 1 of 4 PageID: 315



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




   MR. RENÉ D. EDWARDS,                   1:18-cv-11955-NLH-JS

                  Plaintiff,              MEMORANDUM OPINION & ORDER

         v.

   THE HILLMAN GROUP, COMPANY,
   MARCUS O. HICKS, ESQ
   Acting Commissioner,
   Supervisor and Manager,
   WARDEN CHRISTOPHER HOLMES,
   LT. JOEL TAYLOR
   Lt. of all correctional
   staff,

                  Defendants.



APPEARANCES:

RENÉ D. EDWARDS
SUMMIT PLACE APARTMENTS
411 EAST GIBBSBORO ROAD
APT. 110
LINDENWOLD, NJ 08021

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, this case concerns claims by Plaintiff, René D.

Edwards, that his constitutional rights were violated when he

was beaten with a padlock in a sock and raped by his cellmate in

South Woods State Prison (“South Woods”) in Bridgeton, New

Jersey; and
Case 1:18-cv-11955-NLH-JS Document 28 Filed 07/02/20 Page 2 of 4 PageID: 316



     WHEREAS, on December 9, 2019, this Court screened

Plaintiff’s complaint because Plaintiff sought to proceed

without prepayment of fees (“in forma pauperis” or “IFP”), see

28 U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d

448, 452 (3d Cir. 2013) (explaining that a court is required to

screen a party’s complaint pursuant to the screening provisions

of the IFP statute, and the court is required to dismiss an

action sua sponte if, among other things, the action is

frivolous or malicious, or if it fails to comply with the proper

pleading standards); and

     WHEREAS, the Court granted Plaintiff’s IFP application, but

dismissed Plaintiff’s complaint for two reasons: (1) Plaintiff’s

claims contained in the complaint photocopied from a prior

action, 13-cv-214, were barred by res judicata (Docket No. 24 at

4-5); and (2) Plaintiff failed to establish subject matter

jurisdiction and to state any cognizable claim against the sole

remaining defendant, The Hillman Group 1 (id. at 5-9); and

     WHEREAS, the Court closed the case, but provided Plaintiff

with 30 days to file an amended complaint, following the

direction in Fletcher-Harlee Corp. v. Pote Concrete Contractors,

Inc., 482 F.3d 247, 251 (3d Cir. 2007) (stating that Third




1 As the Court stated in the December 9, 2019 Opinion and in
other cases filed by Plaintiff, this Court has no affiliation
with such an entity.
                                     2
Case 1:18-cv-11955-NLH-JS Document 28 Filed 07/02/20 Page 3 of 4 PageID: 317



Circuit case law “supports the notion that in civil rights cases

district courts must offer amendment--irrespective of whether it

is requested--when dismissing a case for failure to state a

claim unless doing so would be inequitable or futile”); and

     WHEREAS, a day after the Court issued its decision, and

likely prior to Plaintiff receiving a copy of the Opinion and

Order, Plaintiff filed a motion styled: MOTION ORDER TO HAVE ALL

PARTIES "SERVED" "ASAP" DUE TO THIS "INCIDENT" OF "RAPE"

"BEATEN" WHILE IN CUSTODY OF A PROGRAM I DID NOT FALL UNDER, I

CAN’T TAST [sic] FOOD FOR THE REST OF MY LIFE, CAN’T FEEL MY

HANDS FOR THE REST OF MY LIFE DUE TO THIS INJURIES "SUSTAIN”

DISCRIMINATION OF 5-COUNTS, NOW THE DOCTOR HAS STATED I HAVE

ONLY (36 MONTHS) LEFT TO LIVE DUE TO THIS INJURIES I SUSTAIN ON

FALSE ARREST (Docket No. 27); and

     WHEREAS, the Court finds that the Court cannot grant the

relief requested by Plaintiff because there is no valid

complaint and no live case or controversy pursuant to which this

Court may order service of process; and

     WHEREAS, the Court further notes that Plaintiff failed to

file an amended complaint within 30 days, which would have

reopened the matter; 2


2 On December 31, 2019, Plaintiff filed what appears to be an
almost identical case in the Trenton vicinage, EDWARDS v. THE
HILLMAN GROUP COMPANY FOR SOUTH WOODS STATE PRISON COMBINATION
PADLOCKS et al., 3:19-cv-22214-AET-ZNQ, and named the
                                     3
Case 1:18-cv-11955-NLH-JS Document 28 Filed 07/02/20 Page 4 of 4 PageID: 318



     THEREFORE,

     IT IS on this     2nd    day of       July   , 2020

     ORDERED that Plaintiff’s Motion to Serve [27] be, and the

same hereby is, DENIED.




                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




undersigned as an additional defendant.
                                       4
